             Case 1:18-cr-00530-LGS Document 60 Filed 06/02/20 Page 1 of 1




                                                           May 29, 2020

       By ECF
       The Honorable Lorna G. Schofield
       United States District Court
       Southern District of New York
       40 Foley Square
       New York, N.Y. 10007

              Re:     United States v. Nazeer Vickers, 18 Cr. 530 (LGS)
       Dear Judge Schofield:
       With the Government’s consent, I write on behalf of Mr. Vickers to request that the
       sentencing hearing, currently scheduled in this matter for Tuesday, June 4, 2020 be
       adjourned to a date in September.
       An adjournment is necessary as the restrictions in place because of the COVID-19
       outbreak have prevented the Defense from having meaningful contact with Mr. Vickers
       for several months. Further, the Defense is still gathering pertinent records and other
       materials that we believe are integral to the sentencing submission we will submit on Mr.
       Vickers’ behalf, with the purpose of providing the Court a basis to craft a fair and just
       sentence for Mr. Vickers.
       I have discussed this request with Assistant United States Attorney Elinor Tarlow, Esq.,
       who consents to an adjournment on behalf of the Government.


                                                           Respectfully submitted,



                                                           Christopher A. Flood
                                                           Assistant Federal Defender
       cc:    AUSA Elinor Tarlow

Application Granted. The sentencing hearing, currently scheduled for June 16, 2020, is adjourned
to September 17, 2020 at 11:00 a.m. Defendant’s submission shall be filed by August 24, 2020.
The Government’s submission, if any, shall be filed by August 27, 2020. The Clerk of the Court is
directed to terminate the letter motion at docket number 59.

Dated: June 2, 2020
New York, New York
